PER CURIAM.
In McEnany v. Ryan, 44 So.3d 245 (Fla. 4th DCA 2010), we granted a writ of cer-tiorari and quashed an order requiring production of medical and pharmacy records of the petitioner, the defendant in a personal injury action in the circuit court. On remand, the circuit court conducted an in camera inspection of the records and ordered production of twelve pages of petitioner’s records.
We grant the petition as to all records except Dr. Zaret’s April 23, 2008 and May 1, 2009 records. Whether petitioner had a current prescription for Ritalin as of the date of the December 17, 2008 automobile accident was relevant to the issue of petitioner’s impairment on the date of the accident. See McEnany, 44 So.3d at 247. The records other than the two referenced above are so attenuated from the date of the accident that their disclosure would impinge on petitioner’s constitutional right of privacy in medical records. Id.
We grant the petition in part and quash the order except insofar as it requires production of the April 23, 2008 and May 1, 2009 records.
WARNER, GROSS and CIKLIN, JJ., concur.